Case 3:20-cv-11396-RHC-EAS ECF No. 1-7 filed 06/01/20   PageID.47   Page 1 of 12




                           EXHIBIT 6
                        FORBE
Case 3:20-cv-11396-RHC-EAS ECFARANC
                               No. 1-7E AGREE   MENT PageID.48
                                        filed 06/01/20                                 Page 2 of 12
         This Forbearance Agreement ("Agreement") is made and entered into effectiv
                                                                                     e as of Apri
30, 2020, by and among CRESTMARK, a division of METABANK,
                                                                                    NATIONAI
ASSOCIATION, as successor to CRESTMARK EQUIPMENT FINANCE,
                                                                           INC., d/b/a Allstate
Capital ("Lender"); SIMON AUTOMOTIVE, LLC, a Michigan limited liability
                                                                              company ("Simoi
Automotive"); and SIMONXPRESS PIZZA, LLC, an Arizona limited
                                                                             liability compam
("Simonxpress", or individually or collectively with Simon Automotive a
                                                                            "Borrower" or thi
"Borrowers" as the context requires); and SIMON STORES CORPORATIO
                                                                                N, a Michigai
corporation; SE CORPORATION OF MICHIGAN, a Michigan corpora
                                                                                 tion; SIMOJ*
ENTERPRISE INC., a                    corporation; 643 TELEGRAPH, LLC, a Michigan limitei
liability company; PINCKNEY PETROLEUM, LLC, a Michigan limited
                                                                            liability company
CACTUS SHELL LLC, an Arizona limited liability company; SIMON LAND
                                                                             DEVELOPMEN1
GROUP, LLC, a Michigan limited liability company; and FAWZI SIMON
                                                                                , an individua
(individually and collectively a "Guarantor").

        WHEREAS, the finance relationship between Lender and Borrowers (the "Credit
                                                                                       Loans"
consists of, but is not limited to, the Equipment Finance Agreement #170763-VF00
                                                                                  0 dated as o
September 7, 2017 with Simon Automotive (the "Simon Automotive EFA")
                                                                           and the Equipmen
Finance Agreement #180129-VF000 dated January 25, 2018 with Simon
                                                                                 Express (thi
"Simonxpress EFA", or collectively with the Simon Automotive EFA, the "EFAs"
                                                                               );

         WHEREAS, capitalized terms used herein and not otherwise defined herein shall
                                                                                          have thi
  meanings ascribed thereto in the EFAs and ancillary documents, instruments
                                                                                   and agreement:
• executed in connection therewith (collectively referred to herein as the "Loan
                                                                                 Documents"); and

        WHEREAS, Borrowers have requested that Lender forbear from enforce
                                                                                      ment of it;
remedies under the Loan Documents to provide them additional time to pay down
                                                                                the amounts due
under their respective Loan Documents and to otherwise restructure their busines
                                                                                 s, and Lender ii
willing to grant Borrowers' request, but only in accordance with the terms and
                                                                               conditions of thi:
Agreement.

       NOW THEREFORE, in consideration of the above recitals of fact (which
                                                                                        are deemec
binding covenants of the parties) and the warranties, covenants and agreements
                                                                                  between the partie:
hereinafter set forth, and in reliance thereon, the parties hereto agree as follows
                                                                                    :

              Acknowledgment of Indebtedness. Borrowers acknowledge and agree that
                                                                                          th<
unpaid balances due and owing to Lender under each EFAs as of April 15, 2020
                                                                             was as follows:

               Simon Automotive EFA:                  $256,071.98
               Simonxpress EFA:                       $204,771.09

The above amounts includes accrued interest but not costs and attorney fees
                                                                               and is hereinafte]
referred to as the "Indebtedness". Certain fees and costs associated with
                                                                              the Credit Loans
including attorney fees, may continue to be incurred by Lender, the reimbursement
                                                                                  of which shal




4827182.v6
Casebe paid by Borrowers to Lender
     3:20-cv-11396-RHC-EAS      ECFandNo.
                                       added
                                          1-7to filed
                                                 the Indebtedness due and owingPage
                                                      06/01/20 PageID.49        to Lender as se
                                                                                    3 of 12
     forth and determined pursuant to the Loan Documents.

                     Acknowledgment of Default. Each of the Borrowers hereby acknowledges am
     agrees that it is in Default because each Borrower has failed to make certain Finance Payment;
     due under the EFAs within 10 days of their respective due dates (collectively, the "Existing
     Defaults") and that, pursuant to the terms of the Loan Documents, the Indebtedness is immediateh
     due and payable in full, and that absent the forbearance provided in this Agreement, Lender woul(
     be entitled to immediately enforce all of its rights and remedies under the Loan Documents am
     applicable law. Each of the Borrowers further acknowledges and agrees that this Agreement doe
     not waive the Lender's rights as a result of the Existing Defaults but only establishes the terms an<
     conditions of the Lender's forbearance.

                     Waiver of Claims; Release. Borrowers and Guarantors hereby acknowledge an<
     agree that Borrowers and Guarantors do not have, nor past or present circumstances will Borrower
     or Guarantors have, any claim offset, damages, injury, suit or any other matter, the effect of whicl
     would be to diminish the amount owing to Lender under the Loan Documents which would impaii
     in any manner, the Lender's rights with respect to the Credit Loans or the collateral securit;
     therefore. In consideration of the Lender entering into this Agreement, Borrowers, Guarantors, anc
     each of their respective successors, assigns, parents, subsidiaries, affiliates, heirs, and agents, a
     applicable, both present and former, jointly and severally, hereby waive and release Lender, it
     officers, employees, directors, shareholders, agents, affiliates, parents, successors, assigns
     predecessors, heirs, executors and attorneys (collectively, "Lender Affiliates") of and from an;
     and all claims, suits and damages of any and every kind, known or unknown, legal or equitable
     which Borrowers and/or Guarantors have against the Lender or Lender Affiliates from the date o
     each Borrowers' and/or Guarantors' first contact with the Lender or Lender Affiliates to the dat
     of this Agreement.

           4.      Conditions to Forbearance and Enforceability. The forbearance granted b;
     Lender under this Agreement and the enforceability of this Agreement against Lender shai
     become effective only upon performance of all of the following conditions precedent:

                    A.      Borrower shall have executed this Agreement and any other agreement
     required or requested by Lender hereunder, by 5:00 p.m. EST on April 30, 2020 (the "Deadline";

                    B.      Except for Existing Defaults, no event of Default shall have occurred an
     be continuing as of the date hereof.

                           Lender shall have received certified copies of resolutions of the Borrower
     and Guarantors reaffirming, ratifying, authorizing and approving the execution and delivery of thi
     Agreement, and any other agreement in connection therewith and the consummation of th
     transactions contemplated by this Agreement and all other documents or instruments to b
     executed and delivered in conjunction herewith, by the Deadline.

              5.    Forbearance Provisions




     4827182. v6
             A.    Payments. On or prior to the Deadline, Borrowers shall pay to the Lender
Case 3:20-cv-11396-RHC-EAS    ECF No. 1-7 filed 06/01/20 PageID.50 Page 4 of 12
as applicable:

                       i)      $3,715.30, which is one-half of the current monthly April Financ(
                               Payments due under the Simon Automotive EFA;

                       ii)     $2,518.71, which is one-half of the current monthly April Finance
                               Payments due under the Simonxpress EFA; and

                       iii)    Stalling in May of 2020, all monthly payments Finance Payment:
                               due under the EFAs will be at the normal contractual amounts whei
                               due.

All past due Finance Payments comprising the Existing Defaults and the other half of the Apri
Finance Payments not made under subparagraphs i) and ii) above will be moved to the end of th(
Forbearance Period (as defined below);

               B       Lender Attorney Fees and Costs. In addition to all amounts required b}
Section 5 of this Agreement, on or prior to the Deadline, each of the Borrowers shall pay Lende
the sum of $2,500 each to be applied towards Lender's attorney fees and costs incurred with respec
to the Credit Loans.

                       Reporting Requirements. In addition to any reports and/or informatior
required by the Loan Documents, which must be provided timely, or that the Lender may hcreafte
request, each of the Borrowers shall provide the Lender within three (3) day of receipt; (i) copiej
of written notices of default received from other creditors; if any; and (ii) notice of the occurrenct
of any default or event of default, or any event with the lapse of time, service of notice, or both
which would constitute an event of default or default under this Agreement or the Loar
Documents.

                D.     Accounts. Commencing three (3) business days of the Deadline, goin^
forward each of the Borrowers shall transfer, segregate and direct all of its cash, revenue anc
receipts, including but not limited to receipts from the franchisor Hungry Howie's Pizza & Subs
Inc. ("HHP"), to a bank account disclosed to Lender (the "Bank Account") from which all amount:
owing under its Loan Documents will be paid monthly via ACH going forward pursuant to th(
ACH Agreements attached to this Agreement, effective for all payments due on or after May 1
2020. Borrowers shall provide Lender with a copy of each monthly statement for each Ban!
Account within three (3) business days of its receipt of the same. A Borrower shall not change the
Bank Account without giving Lender prior advance written notice and providing Lender a new
ACH Agreement. There shall be no commingling between the Borrowers' bank accounts with tht
bank accounts of the other Borrower or any affiliate of either of the Borrowers. Each of the
Borrowers shall pay their own expenses with their own funds and shall not pay the expenses of tht
other Borrower or any affiliate of the Borrowers.




4827I82.V6
             E.    SBA PPP Loan.
Case 3:20-cv-11396-RHC-EAS   ECFEach
                                 No. of
                                     1-7the filed
                                             Borrowers shall actively
                                                  06/01/20            pursuePage
                                                              PageID.51     an SB5
                                                                                 A of
                                                                                   PPF12
loan, and shall timely provide Lender with the status of each SBA PPP loan application anc
funding.

                  F       Debt Schedules. Within seven (7) days of the Deadline, each of the
Borrowers shall produce a detailed debt/liability/ payable/merchant cash advance schedule with £
list of all creditors, including all amounts due and the due dates.

                G.    Financial Statements. Within seven (7) days of the Deadline, each of th<
Borrowers shall provide to Lender their current financial statements, and for Simonxpress noting
the financial performance by each HHP location.

               H.     Merchant Lenders. Each of the Borrowers agrees to promptly phase ou
all merchant lenders making credit card receivable advances.

                         Consultant.      Each Borrower must retain a business consultant (th(
"Consultant") acceptable to Lender in its sole reasonable discretion at the Borrower's expense bj
the close of five (5) business days after the Deadline. The Consultant shall be required to issue verba
and written reports to Lender. The Consultant shall make recommendations to each of th(
Borrowers that the Consultant deems necessary for such Borrower to have a viable business am
shall be allowed to consult with HHP. Without limiting the foregoing, the Consultant must bi
more than just an accountant that can prepare financial statements. The Consultant must be ai
independent third party that can, among other things, prepare the Cash Flow Budgets discussed ii
the paragraph below and can make the recommendations discussed in this paragraph.

               J.        Cash Flow Budgets. Each Borrower, with the assistance of the Consultant
shall prepare and submit to Lender rolling, 13-week cash flow budgets including projections an(
statements of sources and uses of cash for the payment of expenses (the "Cash Flow Budgets"
evidencing that the Borrower has a viable business. The first Cash Flow Budget will be due by Ma;
15,2020, and each subsequent Cash Flow Budget will be due by Friday of each week thereafter aiK
will show the actual expense and revenue results compared to the projected expenses and revenue
for the week ending the prior Friday. The Borrower shall only pay those expenses covered by and ii
the amount set forth in the Cash Flow Budgets, and if requested by Lender in its reasonable discretioi
the Consultant may take control of the Borrower's funds to ensure compliance with the provision
of this Agreement, including but not limited to this paragraph.

        6.     Reaffirmation of Covenants and Warranties. Each of the Borrowers hereb;
reaffirms and ratifies, as of the date of this Agreement that all covenants, warranties and
representations contained in all Loan Documents are true today and are expressly incorporated int
this Agreement.

               Affirmative and Negative Covenants. Each of the Borrowers hereby furthe
acknowledges, reaffirms, represents and warrant to Lender, as applicable, that, from the date hereo;
and until Indebtedness is paid in full. Borrower shall comply with the following requirements;




4827182. v6
             A.    It will inform ECF
Case 3:20-cv-11396-RHC-EAS        Lender
                                      No.promptly, and06/01/20
                                           1-7 filed   in wilting, PageID.52
                                                                   of any judgment entered,
                                                                                Page   6 of 01
                                                                                            12
any debt collection activity commenced, against it, including any proceedings by any other lender
and of any other occurence which may materially adversely affect its financial condition, and wil.
furnish any other information which Lender may reasonably require regarding its affairs, and will alsc
permit Lender, or its agents, to examine at any reasonable time, any of its books and/or records, anc
take memoranda and extracts therefrom;

                B.       Lender's costs of collection, including reasonable attorney, and/or other fee:
incurred at any time in connection with the effectuation and enforcement of Lender's rights hereunder
shall be added to the principal balance of the Credit Loans until paid; and

                        It shall not pay or declare any dividends on stock, repay any loans to it fron
stockholders, officers, directors, employees, or pay any fringe benefits or salaries in excess of curren
levels, make any loans or advances or pay any bonuses or other increments to any of its officers o
employees (or any of their shareholders, officers or employees).

        8.     Lenders Forbearance. In consideration of the agreements and representations o
Borrowers set forth herein. Lender agrees that so long as Borrower does not default under the term:
of the Loan Documents other than the Existing Defaults or breach any material term or provisioi
of this Agreement, Lender will forbear from proceeding with exercising its default remedie:
thereunder until August 1, 2020 ("Forbearance Period"). Lender may in its sole discretion extenc
the Forbearance Period.

        9.      Default and Remedies. Borrower understands and agrees that if Borrowe
breaches, fails to comply with or fails to fulfill any one or more of the material terms, covenants
warranties and other provisions of this Agreement or the Loan Documents, or if any statement
representation or information made or furnished by or on behalf of Borrower in connection witl
this Agreement or otherwise with respect to the Credit Loans shall be false or materiall}
misleading, Borrower shall be in default of this Agreement and such default(s) shall result in the
termination of the Forbearance Period and shall entitle Lender to exercise any and all defaul
remedies available to it under this Agreement and/or the Loan Documents, at law and in equity
and otherwise as permitted with respect to the Credit Loans, the Indebtedness and the collatera
security therefore, without further notice to Borrower. Time is of the essence.

         10.     No Agreement to Extend Forbearance; No Waiver. Borrower acknowledges
 understands and agrees that there is no agreement, understanding or implication upon whicl
 Lender is expected to extend the Forbearance Period. Unless the Forbearance Period is extende(
 or renewed by Lender in its sole and absolute discretion, all Indebtedness due under the Loai
 Documents shall be immediately due and payable without any demand by Lender. It is furthe
 understood and agreed that no delay or failure of Lender in exercising any right, remedy, power o
 privilege under this Agreement or the Loan Documents shall affect that right, remedy, power o
 privilege, nor shall any single or partial exercise preclude the exercise of any other right, remedy
 power or privilege of Lender's. No delay or failure of Lender to demand strict adherence to th(
 terms of this Agreement or the Loan Documents shall be deemed to constitute a course of conduc
 inconsistent with the Lender's right at any time, before or after any default, to prospectiveb
 demand strict adherence to the terms of this Agreement or the Loan Documents. Borrower'!



 4827182. v6
timeliness in the performance of its obligations
   Case 3:20-cv-11396-RHC-EAS         ECF No. 1-7to Lender  hereunder isPageID.53
                                                      filed 06/01/20     to the essence of this
                                                                                     Page   7 of 12
Agreement.

         11.     Receivers. Upon the occurrence of a default under this Forbearance Agreemen
and/or the Credit Loan, each Borrower and Guarantors consent and agree that the Lender shall bt
entitled to the immediate appointment of a receiver or receivers for the business of each Borrowei
and Guarantors.

       12.       Notices. All notices shall be in writing and the sending of such notice shall b<
sufficient in all respects if sent by first class mail with postage fully prepaid, and addressed to th(
parties at the addresses listed hereinabove. All notices shall be effective when sent, whether or no
received.

         13.    Existing Loan Documents. Borrower understands and agrees that except a;
expressly modified and/or provided for herein or any documents executed herewith to the contrary
all other terms and provisions of the Loan Documents shall remain in full force and effect.

        14.     Reaffirmation of Guarantees. Guarantors consent to this Agreement and ratify am
confirm their obligations under the Guarantees and agree that the Guarantees shall remain in full forc<
and effect with respect to the Credit Loans and each and all of the Loan Documents. Guarantor!
acknowledge and agree that this reaffirmation does not amend or modify any of the terms anx
conditions of the Guarantees, and Lender may continue to rely on the Guarantees withou
qualification. Notwithstanding anything contained herein to the contrary, Borrowers, Guarantors anc
Lender acknowledge and agree that any Guarantor's refusal to execute this Agreement shall no
constitute any release whatsoever from such Guarantor's obligations under any existing Guaranty
and Lender may continue to rely on such Guaranty without qualification.

        15.     Qualified Dispositions in Trust Act. With respect to the Qualified Disposition:
 in Trust Act enacted in the State of Michigan, being Act No. 330, Public Acts of 2016, MCI
 700.1041 et seq. (the "Act"), each of the Borrowers and Guarantors each represent and agree witl
 Lender as follows:

                        As of the date of this Agreement, Borrower and Guarantors each represen
                        that they have not made any qualified dispositions of any property to a trus
                        established under the Act.

                B       Borrower and Guarantors agree that they will not make or attempt an}
                        qualified dispositions or other distribution or transfers of Borrower's and/o:
                        Guarantors' property into a trust established under the Act withou
                        obtaining the prior written consent of Lender. Lender's consent to any sucl
                        requested distribution shall be at the sole and absolute discretion of Lender
                        Any consent provided by Lender described in this paragraph (b) shall onl>
                        be applicable for property identified and disclosed in writing by Bon-owe
                        and/or Guarantors, as the case may be, to Lender. Lender's consent shal
                        not be applicable to: a) any other property of Borrower and/or Guarantor!
                        which is not disclosed to Lender in writing as part of the qualifiec



 4827182.v6
                 disposition under
Case 3:20-cv-11396-RHC-EAS      ECFtheNo.
                                      Act;1-7
                                           or b) filed
                                                  any other attempted
                                                       06/01/20       qualified disposition
                                                                   PageID.54      Page 8 ofol12
                     property under the Act previously attempted or attempted in the future by
                     Borrower and/or Guarantors.

                     Borrower and Guarantors acknowledge and agree with Lender that il
                     Lender does not provide its consent to Borrower and/or Guarantors, as the
                     case may be, for a qualified or other disposition under the Act, then sucV
                     disposition by Borrower and/or Guarantors shall not be valid under the Ac
                     with respect to Lender.

              D.     Borrower and Guarantors agree that they have an obligation to immediatel)
                     disclose in writing to Lender any qualified dispositions or attemptec
                     qualified dispositions to a trust under the Act.

              E.      Borrower and Guarantors agree that this agreement constitutes a writter
                      agreement described in the Act between a transferor and a credito;
                      providing for and establishing the obligations of a transferor as set out ii
                      Section 11 of the Act.

              F       Borrower's and/or Guarantors' failure to comply with any provisions of thi:
                      Agreement shall constitute an Event of Default under the Loan Agreemen
                      and Loan Documents, and upon such an Event of Default, Lender shall havi
                      those rights set forth in the Loan Agreement and Loan Documents.

              G.      The terms used in this Section shall have the meaning ascribed to them ii
                      the Act, unless otherwise defined herein.

        16.     Governing Law, Partial Illegality. This Agreement shall be interpreted under thi
laws of the State of Michigan. Should any part, term or provision of this Agreement be adjudge<
illegal or in conflict with any law of the United States or State of Michigan, the validity of tht
remaining portion or portions of this Agreement shall not be affected.

       17.     No Marshaling. Lender shall be under no obligation to marshal any assets in favo
of Borrower or any other party against or in payment of any or all of the Indebtedness.

     18.  Waiver of Trial bvJurv. EACH OF THE BORROWERS ACKNOWLEDGE}
THAT THE TIME AND EXPENSE REQUIRED FOR TRIAL BY JURY EXCEED THI
TIME AND EXPENSE REQUIRED FOR A BENCH TRIAL, AND HEREBY WAIVES, TC
THE EXTENT PERMITTED BY LAW, TRIAL BY JURY, AND WAIVES ANY BOND OI
SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER
BE REQUIRED OF LENDER.

       19.   Rights Cumulative. All of Lender's rights and remedies under this Agreement an(
the Loan Documents are cumulative and nonexclusive.




 4827I82.v6
      20.    Invalidation of Payments.
Case 3:20-cv-11396-RHC-EAS             Each1-7
                                 ECF No.    of the  Borrowers
                                                 filed        expressly
                                                       06/01/20         agrees thatPage
                                                                   PageID.55        to the9extenl
                                                                                             of 12
that Lender receives any payment or benefit and such payment or benefit, or any part thereof, is
subsequently invalidated, declared to be fraudulent or preferential, set aside or is required to be repaic
to the trustee, receiver, or any other party under any bankruptcy act, state or federal law, common lav.
or equitable cause, then to the extent of such payment or benefit, the Indebtedness, or any part thereol
intended to be satisfied shall be revived and continued in full force and effect as if such payment 01
benefit had not been made and, further any such repayment by Lender to the extent that Lender die
not directly receive a corresponding cash payment, shall be added to and become a part of the
Indebtedness accruing interest at the highest rate applicable to any portion thereof, secured by tht
collateral and payable on demand.

        21.      Additional Costs and Expenses After Default. Borrower acknowledges and agree?
that after an event of default, the Lender will incur additional fees, costs and expenses, including
without limitations, field audits of the Lender's collateral, the professional fees of appraisers
accountants, lawyers, field engineers and other consultants, and the costs to the Lender of obtaining
verifying and/or updating property surveys, environmental laws reports, insurance coverages, ta?
searches, title reports and Uniform Commercial Code search fees, and Borrower agrees to pay all o
said fees, costs and expenses incurred by the Lender, at the Lender's cost, and authorizes the Lende
to charge any of Borrower's bank accounts as and when said fees, costs and expenses are incurred.

       22.     Authority. Each of the Borrowers hereby acknowledges that the person(s) executing
this document on behalf of Borrower have authority to execute the Agreement and Borrowe
represents and warrants to Lender that this Agreement is a valid and binding Agreement of Borrowe
and enforceable in accordance with its terms.

        23.     Miscellaneous. Nothing contained in this Agreement, in any document executec
 between the parties hereto at any time, or otherwise, is intended nor shall same be construed to requin
 Lender to loan or advance money additional to the existing Indebtedness expressly described in thi;
 Agreement.

      EACH OF THE BORROWERS FURTHER ACKNOWLEDGES, REAFFIRMS ANI
 AGREES THAT BORROWER HAS AMPLE OPPORTUNITY TO REVIEW THIS
 FORBEARANCE AGREEMENT WITH LEGAL COUNSEL, AND ANY OTHEI
 ADVISORS OF ITS CHOOSING, THAT BORROWER FULLY UNDERSTANDS THI
 MATTERS CONTAINED HEREIN AND BORROWER ACKNOWLEDGES AND AGREES
 THAT (i) EACH OF THE CONSENTS, WAIVERS AND RELEASES SET FORTH HEREIN
 WERE KNOWINGLY AND VOLUNTARILY MADE; (ii) THE OBLIGATIONS Ol
 LENDER HEREUNDER SHALL BE STRICTLY CONSTRUED AND SHALL BI
 EXPRESSLY SUBJECT TO BORROWER'S COMPLIANCE IN ALL RESPECTS WITI
 THE TERMS AND CONDITIONS HEREBY SET FORTH; AND (iii) NC
 REPRESENTATIVES OF LENDER HAVE WAIVED OR MODIFIED ANY OF THI
 PROVISIONS OF THIS AGREEMENT AS OF THE DATE HEREOF AND NO SUCI
 WAIVER OR MODIFICATION FOLLOWING THE DATE HEREOF SHALL BI
 EFFECTIVE UNLESS MADE IN WRITING SIGNED BY LENDER.




 4827182.V6
       The undersigned hereby acknowledge
Case 3:20-cv-11396-RHC-EAS     ECF No. 1-7andfiled
                                                 agree that the PageID.56
                                                   06/01/20      Loan Documents
                                                                           Pageand this12
                                                                                10 of
 Agreement, together with any documents executed herewith, contain the entire agreement between
 them, that no other agreements, written or oral, express or implied, have been made or entered intc
 by the parties. The undersigned also agree that this Agreement may be executed in counterparts,
 but that this Agreement may be modified or amended only by subsequent written agreements
 executed by all of the parties hereto.

         Lender anticipates that discussions addressing the Indebtedness may take place in the
 future. During the course of such discussions, Lender and Borrower may touch upon and possibl}
 reach a preliminary understanding on one or more issues prior to concluding negotiations
 Notwithstanding this fact and absent an express written waiver by Lender, Borrower will not be
 bound by an agreement on any individual issue unless and until an agreement is reached on al
 issues and such agreement is reduced to writing and signed by a duly authorized officer of Lender


         IN WITNESS WHEREOF, the parties hereto have executed this Forbearance Agreemen
 on the date above written.
                                              BORROWERS:

                                                      SIMON AUTOMOTIVE, LLC,
                                                      a Michigan limited liability company

                                                      By:
                                                              Fawzi Simon
                                                      Its:    Authorized Representative

                                                      SIMONXPRESS PIZZA, LLC,
                                                      an Arizona limited liability company

                                                      By:
                                                              Fawzi Simon
                                                      Its:    Authorized Representative

                                                      GUARANTORS:

                                                      SIMON STORES CORPORATION,
                                                      a Michigan corporation

                                                       By:
                                                              Fawzi Simon
                                                       Its:   Authorized Representative




 4827182.v6
                                          SE 06/01/20
Case 3:20-cv-11396-RHC-EAS ECF No. 1-7 filed CORPORATIO N OF MICHI
                                                      PageID.57    GAN,
                                                                Page 11 of 12
                                         a Michigan corporation

                                         By:
                                                Fawzi Simon
                                         Its:   Authorized Representative

                                         SIMON ENTERPRISE INC.,
                                         a         corporation

                                         By:
                                                Fawzi Simon
                                         Its:   Authorized Representative

                                         643 TELEGRAPH, LLC,
                                         a Michigan limited liability company

                                         By:
                                                Fawzi Simon
                                         Its:   Authorized Representative

                                         PINCKNEY PETROLEUM, LLC,
                                         a Michigan limited liability company

                                         By:
                                                Fawzi Simon
                                         Its:   Authorized Representative

                                         CACTUS SHELL LLC,
                                         an Arizona limited liability company

                                         By:
                                                Fawzi Simon
                                         Its:   Authorized Representative

                                         SIMON LAND DEVELOPMENT GROUP,
                                         LLC, a Michigan limited liability company

                                         By:
                                                Fawzi Simon
                                         Its:   Authorized Representative




                                         FAWZI R. SIMON, Individually



 4827182. v6
 Case 3:20-cv-11396-RHC-EAS ECF No. 1-7 LENDER:
                                        filed 06/01/20      PageID.58   Page 12 of 12

                                         CRESTMARK, a division of METABANK.
                                         NATIONAL ASSOCIATION                      7
                                         By:
                                                Scot Lund
                                         Its:         /




4827182.v6
